October 2, 1972


Honorable Robert S. Calvert      Opinion No. M-1229
Comptroller of Public Accounts
State Finance Building           Re:     Construction of Section 10
Austin, Texas 70774                      of Article V of Senate Bill
                                         1, Acts 62nd Leg., 3rd C.S.
Dear Mr. Calvert:                        1972.

          YOU have requested our opinion on the proper construction
to be given the following quoted provision of Section 10 of Article
V of Senate Bill 1, Acts 62nd Legislature, 3rd Called Session,
1972, being the current General Appropriations Act relating to
group insurance policies on State employees:
          1,
           . . . The maximum payment by the State for
     any individual employee on any policy or policies
     shall not exceed Twelve i)ollars and Fifty Cents
     ($12.50) per month per full-time employe~e . . . ."
     (p. V-37, Journal Supplement).

          The correlative provisions of the immediately preceding
General Appropriations Act (Acts 62nd Leg., R.S. 1971, S.B. 11,
as amended by S.B. 7, Acts 62nd Leg., 1st C.S. 1971, Art. V,
Sec. 10, p. V-38, 3799) provided:
          II
           . . . Payment by the state from the designated
     funds on any policy or policies shall be limited to
     twelve dollars and fifty cents ($12.50) per month
     per full-time employee . . . .'

          In construing the above quoted provision of Section 10
of Article V of Senate Bill.11, it was held in Attorney General's
Opinion M-919-A (1971):

          "Section 10, Article V, Senate Bill No. 11,
     Acts of 62nd Legislature, Regular Session, 1971,
     is a rider to the General Appropriation Act. That
     rider limits the amount that a State agency may
     contribute in the aggregate for insurance for its
     employees to an amount reached by multiplying
     $12.50 by the number of full time employees on


                            -6022-
.    .




    Hon. Robert S. CalVert, page 2        (M-1229)


         the payroll. It does not place any limit on the
         amount that may be contributed to premiums for an
         individual employee." See also Attorney General's
         Opinion M-919 (1971).
              It is our opinion that the provisions of Section 10 of
    Article V of Senate Bill 1 make no substantial change from the
    above quoted provisions of Section 10 of Article V of Senate Bill
    11. While the provisions of Section 10 of Article V of Senate Bill
    1 use the phrase "for any individual employee" yet this phrase is
    followed by and subject to the further provision that such pay-
    ment is "on any policy or policies." Our interpretation of the
    new rider is the same as it was for the old rider as expressed in
    Attorney General's Opinions M-919 (1971) and M-919-A (1971).
              YOU are accordingly advised that the rider limits the
    amount that a State agency may contribute in the aggregate for
    insurance for its employees to an amount reached by multiplying
    $12.50 by the number of full time employees on the payroll. It
    does not place any limit on the amount that may be contributed
    to premiums for an individual employee.
                            SUMMARY
              Section 10 of Article V of Senate Bill 1,
         Acts 62nd Leg., 3rd C.S. 1972, limits the amount
         that a State agency may contribute in the aggregate
         for group insurance for its employees to an amount
         reached by multiplying $12.50 by the number of full
         time employees on the payroll. It does not place
         any limit on the amount that may be contributed to
         premiums for an individual empsyee.




    Prepared by John Reeves
    Assistant Attorney General
    APPROVED :
    OPINION COMMITTEE



                                 -6023-
-   .



    Hon. Robert S. Calvert, page 3        (M-1229)



    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Houghton Brownlee
    Bill Campbell
    William Craig
    Ben Harrison

        SAMUEL D. MCDANIEL
        Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

        IJOLA WHITE
        First Assistant




                                 -6024-